
	

115 HR 2907 RH: Planning for American Energy Act of 2017
U.S. House of Representatives
2017-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 305
		115th CONGRESS1st Session
		H. R. 2907
		[Report No. 115–413]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2017
			Mr. Tipton introduced the following bill; which was referred to the Committee on Natural Resources
		
		November 16, 2017Additional sponsors: Mr. Gosar, Mr. Cramer, and Ms. Cheney
			November 16, 2017
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To amend the Mineral Leasing Act to require the Secretary of the Interior to develop and publish an
			 all-of-the-above quadrennial Federal onshore energy production strategy to
			 meet domestic energy needs, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Planning for American Energy Act of 2017. 2.Onshore domestic energy production strategic plan (a)In generalThe Mineral Leasing Act (30 U.S.C. 181 et seq.) is amended by redesignating section 44 as section 45, and by inserting after section 43 the following:
				
					44.Quadrennial Federal Onshore Energy Production Strategy
 (a)Requirement To publish Quadrennial Federal Onshore Energy Production StrategyThe Secretary shall develop and publish once every 4 years a Quadrennial Federal Onshore Energy Production Strategy.
 (b)Consultations requiredIn developing the Strategy, the Secretary shall consult with— (1)the Administrator of the Energy Information Administration with regard to—
 (A)the projected energy demands of the United States for the next 30-year period; (B)the methodology used to arrive at such projection; and
 (C)actions to be taken during the next 4-year period with the goal of meeting such demands; (2)the Secretary of Agriculture with regard to lands administered by such Secretary; and
 (3)the Secretary of Energy with regard to energy transmission, storage, and distribution infrastructure.
 (c)State, federally recognized Indian Tribes, local government, and public inputIn developing the Strategy, the Secretary shall solicit the input of— (1)the State, federally recognized Indian Tribe, or local government where each energy project included in the Strategy is proposed to be located; and
 (2)the public. (d)Contents of Strategy (1)In generalThe Strategy shall direct onshore Federal land energy development and department resource allocation in order to promote the energy security and national security of the United States in accordance with the principles of multiple use and sustained yield.
 (2)Projected domestic demand for energy resourcesThe Secretary, in consultation with the Administrator of the Energy Information Administration, shall include in the Strategy an estimate, based upon commercial and scientific data, of the projected domestic demand for energy resources over the 30-year period beginning on the date of the publication of such Strategy. The estimate shall be disaggregated by the energy resource types listed in subparagraphs (A) through (H) of paragraph (3) and expressed in British thermal units or me­ga­watts, as appropriate.
 (3)Domestic strategic production objectiveThe Secretary shall include in the Strategy a domestic strategic production objective based on the estimate in paragraph (2) for the development of the following energy resource types on Federal onshore lands:
 (A)Oil and natural gas. (B)Coal.
 (C)Strategic and critical energy minerals. (D)Electricity, in megawatts, from each of wind, solar, biomass, hydropower, and geothermal energy.
 (E)Energy from unconventional energy production, such as oil shale. (F)Helium.
 (G)Oil, natural gas, coal, and other renewable sources from the Tribal lands of any federally recognized Indian Tribe that elects to participate in facilitating energy production on its lands.
 (H)Other energy production technology sources or advancements in energy, as determined by the Secretary.
 (4)ConsiderationsIn the Strategy, the Secretary shall consider— (A)how Federal lands will contribute to ensuring national energy security, with a goal for increasing energy independence and production during the next 4-year period;
 (B)the ability of existing energy transmission, storage, and distribution infrastructure to efficiently utilize energy production from Federal lands; and
 (C)the proportion of total energy production derived from Federal land compared to non-Federal land for each of the energy resources listed in subparagraphs (A) through (H) of paragraph (3).
 (e)Tribal objectivesIt is the sense of Congress that federally recognized Indian Tribes may elect to set their own production objectives as part of the Strategy. The Secretary shall work in cooperation with any federally recognized Indian Tribe that elects to participate in achieving its own strategic energy objectives.
 (f)Report requiredThe Secretary shall submit a report annually to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate that—
 (1)examines the progress made toward meeting the domestic strategic production objective set forth in the Strategy;
 (2)identifies projections for production and capacity installations and any problems with leasing, permitting, siting, or production that may prevent meeting the domestic strategic production objective set forth in the Strategy; and
 (3)provides suggestions to address any shortfalls in meeting the domestic strategic production objective set forth in the Strategy.
 (g)Congressional reviewAt least 60 days before publishing a proposed Strategy under this section, the Secretary shall submit such Strategy to the President and to Congress, together with any comments received from States, federally recognized Indian Tribes, and local governments. Such submission shall state why any specific recommendation of a State, federally recognized Indian Tribe, or local government was not accepted.
 (h)DefinitionsIn this section: (1)Multiple useThe term multiple use has the same meaning given such term in section 103 of the Federal Land and Policy Management Act of 1976 (43 U.S.C. 1702).
 (2)SecretaryThe term Secretary means the Secretary of the Interior, unless the context requires otherwise. (3)StrategyThe term Strategy means the Quadrennial Federal Onshore Energy Production Strategy required to be developed and published under subsection (a).
 (4)Strategic and critical energy mineralsThe term strategic and critical energy minerals means minerals that are necessary for the production of energy and the building and maintaining of the energy infrastructure of the United States, including minerals necessary—
 (A)for pipelines, refining capacity, electrical power generation and transmission, and renewable energy production;
 (B)to support domestic manufacturing, including materials used in energy generation, production, and transportation; and
 (C)to ensure the national security of the United States. (5)Sustained yieldThe term sustained yield has the same meaning given such term in section 103 of the Federal Land and Policy Management Act of 1976 (43 U.S.C. 1702).
							.
 (b)First Quadrennial StrategyNot later than 18 months after the date of enactment of this Act, the Secretary of the Interior shall submit to Congress the first Quadrennial Federal Onshore Energy Production Strategy under the amendment made by subsection (a).
			
	
		November 16, 2017
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
